DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of dielectric layers” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the nature of the “adjacent ones of the dielectric layers”.  It is unclear whether different reflective elements in the same structural reflection element have different side-by-side adjacent dielectric layers or whether dielectric layers are stacked on the same reflective element.  The Drawings or Specification do not clarify the subject matter (see Drawing objection, above).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahm et al. (US 2008/0258456).
In respect to claim 1-3, Rahm et al. disclose a display body comprising: a display surface 20 having one or more display region groups 24 wherein each of the display region groups 24 comprises a plurality of reflection elements 26-x, each having a reflection surface 32 to reflect light in an observation direction (0041; Fig. 2); the reflection elements 26-x ae arranged in a first direction and extend in a second direction, perpendicular to the first direction; the reflection elements are spaced at an average pitch of e.g. 15 µm in the first direction (0042); in each display region, the first reflection surfaces have a identical normal direction associated with the display region groups, e.g. all reflection elements 26-1 have an identical normal direction (and are formed at a constant pitch), and in a different group, all reflection elements 26-2 have a different normal direction, thus each display region group forms a unique image to the group; the reflection elements in each group may be “homogeneous” and thus have equal heights (0043; 0046); the reflection elements may be shaped to form a second reflection surface, with a different normal direction (Fig. 5f).
In respect to claims 4 and 6, Rahm et al. disclose that each display region is polygonal, e.g. rectangular, wherein each reflective element may be a “pixel” (Fig. 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rahm et al. (US 2008/0258456) in view of Fuhse et al. (US 9,827,802).
Although indefinite for the reasons detailed above, Rahm et al. disclose that the reflective elements may have coatings 74 on the first reflection surface (Fig. 5a), but do not disclose a plurality of dielectric layers, however Fuhse et al. teach a very similar invention with reflective elements which may comprise a similar metal layer (as in Rahm et al.) or alternatively, a dielectric stack of three different dielectric coatings, in contact with each other in there layered direction.  It would have been obvious to provide the first reflection surfaces taught in Rahm et al. with layers of different dielectric materials with different diffractive indices in view of Fuhse et al. to provide a color-shifting coating (Col. 3, 54-63).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gillot et al. (WO 2010/100360), Ohala (WO 90/08338), and Fuhse et al. (WO 2012/055537), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637